NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                             NOV 16 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

PATTY LOVAAS,                                   No. 08-35987

             Plaintiff - Appellant,             D.C. No. 2:07-cv-00071-RKS

       v.
                                                MEMORANDUM *
UNITED STATES FOREST SERVICE,

             Defendant - Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Keith Strong, Magistrate Judge, Presiding

                     Argued and Submitted November 2, 2009
                                Portland, Oregon

Before: FISHER and PAEZ, Circuit Judges, and MOSKOWITZ, District Judge.**

      Lovaas appeals from the district court’s order dismissing her amended

complaint for lack of subject matter jurisdiction. We have jurisdiction under

28 U.S.C. § 1291. We review the order de novo, see Nuclear Info. & Res. Service



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
       The Honorable Barry Ted Moskowitz, United States District Judge for the
Southern District of California, sitting by designation.
v. United States Dept. of Transp., 457 F.3d 956, 958 (9th Cir. 2006), and we

affirm.

      The district court lacked subject matter jurisdiction to hear Lovaas’ abuse of

process claim because she did not allege the misuse of legal process, which

requires the involvement of a court. See Hughes v. Lynch, 164 P.3d 913, 919

(Mont. 2008); see also Prosser and Keeton on the Law of Torts § 121, at 898 (5th

ed. 1984) (“[I]t is clear that the judicial process must in some manner be

involved.”); Restatement (Second) of Torts § 682.

      Lovaas abandoned her other claims at oral argument.

      AFFIRMED.




                                          2